REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving establishing, by a communication module of a transportation vehicle including, the data connection between the communication module and a base station of a cell of the transmission network via a radio channel; establishing, by the communication module, a vehicle-to-vehicle data connection with another communication module of another transportation vehicle, wherein the transportation vehicle and the another transportation vehicle are engaged in a platooning maneuver to produce a shortest possible following distance between the transportation vehicle and the another transportation, wherein the transportation vehicle is a platooning lead vehicle, and wherein the another transportation vehicle is a platooning convoy vehicle; receiving, at an abstraction layer and at a physical layer of the communication module, data from the transmission network, wherein the data is indicative of a state of the data connection with the transmission network, and wherein the physical layer directly interfaces with the abstraction layer and is separate from a data link layer; monitoring, by a monitoring module of an application program in an application layer of the communication module, the state of the data connection based on the data, wherein the application layer interfaces with the physical layer via an abstraction layer and the data is received by the monitoring module from the abstraction layer and from the physical layer via the abstraction layer and without passing through the data link layer and one or more other intermediate layers, wherein the data is supplemented with quality of service parameters measured at the physical layer and received by the monitoring module, and wherein the measured quality of service parameters indicate a present latency of the data connection; in response to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/
Examiner, Art Unit 2415
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415